Exhibit 4(b) AMENDMENT NO. 8 TO PPL EMPLOYEE STOCK OWNERSHIP PLAN WHEREAS, PPL Services Corporation (“PPL”) has adopted the PPL Employee Stock Ownership Plan (“Plan”) effective January 1, 2000; and WHEREAS, the Plan was amended and restated effective January 1, 2002, and subsequently amended by Amendment No. 1, 2, 3, 4, 5, 6 and 7; and NOW, THEREFORE, the Plan is hereby amended as follows: I. Effective May 30, 2012, Article I, Section 8.1 is amended to read as follows: ARTICLE I ADMINISTRATION 8.1Administration by Employee Benefit Plan Board. (a)The Plan shall be administered by an Employee Benefit Plan Board, con­sisting of not fewer than three persons.Members of the Employee Benefit Plan Board shall be appointed from time to time by the Board of Direc­tors of PPL Corporation and shall serve at the pleasure of the Board of Directors of PPL Corporation.Vacancies shall be filled in the same manner as appointments.Any mem­ber of the Employee Benefit Plan Board may resign by delivering a written resignation to the Board of Directors or to the Secretary of the Employee Benefit Plan Board effective upon delivery or at any other future date specified therein. II. Except as provided in this Amendment No. 8, all other provisions of the Plan shall remain in full force and effect. IN WITNESS WHEREOF, this Amendment No. 8 is executed this day of , 2012. Employee Benefit Plan Board By: Karla A. Durn Chair – Employee Benefit Plan Board
